*101ON REHEARING.
ANDERSON, C. J.—
(10) Upon a reconsideration of this case, we are of the opinion that the trial court should have given the general charge requested by the defendant. The plaintiff testified that he was injured while attempting to lift the buggy out after it had fallen through the rotten floor. Also, in answer to interrogatories propounded to him by the defendant, he said: “The injury was received while lifting the wheel of the coal buggy out of a hole it had broken in the rotten floor over which I was wheeling coal to the tipple.”
It will be observed that the plaintiff did not receive • his injuries as the proximate result of the rotten floor, but as the result of. a subsequent, independent act of his own, in lifting the buggy after it had fallen. True the plaintiff is not liable for contributory negligence in bar of his action under the federal statute, but his conduct in this respect was not a mere contributing' cause, but was the sole proximate cause of his injury. In other words, the negligence of the defendant was not a continuous sequence proximately causing the injury, as it was broken by a new, intervening cause independent of the defendant’s act and which broke the causal connection. — Ferguson v. Phoenix Cotton Mill, 106 Tenn. 236, 61 S. W. 53; Stenvog v. Minn. Trans. R. Co., 108 Minn. 199, 121 N. W. 903, 25 L. R. A. (N. S.) 362, 17 Ann. Cas. 240; Jones v. Union Co., 171 Ala. 225, 55 South. 153.
The rehearing is accordingly granted, the judgment of affirmance is set aside, and the cause is reversed and remanded.
McClellan, Sayre and Gardner, JJ., concur.